ORIGINAL
                                                                                          05/03/2022
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0114                                    Case Number: DA 21-0114

                                                                                  J
 STATE OF MONTANA,                                                       MAY 0 3 2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
              Plaintiff and Appellee,                                  State of Montana



       v.                                                           ORDER

 MICHAEL PRESSEL,

              Defendant and Appellee.



       Appellant Michael Pressel appeals his felony conviction for Criminal Possession of
Dangerous Drugs in the Eighteenth Judicial District Court, Gallatin County,
Cause No. DC-20-59C. He asserts that the District Court erred in denying his motion to
suppress evidence discovered pursuant to a warrantless search of his jacket that he had left
on the passenger seat of a probationer's vehicle.
       The State has filed a Notice of Concession. Although it maintains it does not agree
with all the arguments advanced by Pressel, it concedes this Court should reverse Pressel's
conviction and remand this matter to the District Court to vacate the judgment.
       Having considered the Appellant's Opening Brief and the State's Notice of
Concession, and good cause appearing,
       IT IS HEREBY ORDERED that the District Court's October 30, 2020 Findings of
Fact and Conclusions of Law and Order Denying Motion to Exclude and January 27, 2021
Sentencing Order in Cause No. DC-20-59C are REVERSED and the judgment is
VACATED. This matter is remanded with instructions for the District Court to vacate
Pressel's conviction in this case.
       The Clerk of this Court is hereby respectfully ordered to serve copies of this order
on counsel of recol.fy both parties and the presiding judge of the District Court.
       Dated this-1., day of May, 2022.